COMMON STOCK PURCHASE AGREEMENT


Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last
executed date below (the “Effective Date”), by and among Green Building &
Engineering Contractors, LLC an entity with a principle address of
_____________________ (the “Buyer”) and Belmont Partners, LLC a Virginia limited
liability company with a principal address of 360 Main Street, Washington
Virginia 22747 (“Seller”), and Recycle Technology, Inc. a public vehicle
organized in the state of Colorado and traded under the symbol “RCYT” (the
“Company”) and Escrow, LLC (“Escrow Agent”) (Buyer, Seller and Company each a
“Party” and collectively the “Parties”).


W I T N E S S E T H:


WHEREAS, the Seller owns a majority of the issued and outstanding capital stock
of the Company; and


WHEREAS, the Buyer wishes to purchase a control block of stock consisting of
ninety seven and five tenths percent (97.5%) of the capital stock of the Company
(the “Stock”);


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1.           Agreement to Purchase and Sell.  Seller will sell to Buyer and
Buyer agrees to purchase the Stock in exchange for:


a)           two hundred fifty one thousand eight hundred eleven U.S. dollars
and twenty three cents ($251,811.23) (the “Purchase Price”), to be paid to
Seller by Buyer according to the terms and conditions set forth in Section 3
herein; and,


b)           three percent (3.00%) of the issued and outstanding common stock of
the Company to be provided to Seller by Buyer and/or Company according to the
terms and conditions set forth in Section 3(e) herein (the “Position”); and,


c)           two hundred U.S. dollars representing Buyer’s half of the Escrow
Fees to be paid by Buyer directly to the Escrow Agent on or before Closing.


2.           Closing.  On or about five (5) business days from the Effective
Date (the “Closing”) the Parties shall perform, in order:


a)           Buyer shall deliver to Seller a copy of this Agreement executed by
Buyer;
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 1 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------



 
b)           Seller shall deliver a fully executed copy of this Agreement to
Buyer;


c)           The Purchase Price held in Escrow shall be released to Seller;


d)           The Company shall execute a resolution approving the terms of this
Agreement through which Buyer, or Buyer’s designee, is appointed as a Director
and Officer of the Company (the “Appointment”);


e)           Seller shall deliver to Buyer the Appointment;


f)           Buyer shall deliver to Seller a resolution of the board of
directors of the Company and Irrevocable Transfer Agent Instructions to
effectuate performance of Sections 1(b) and 3(e) of this Agreement (attached
hereto as Exhibit 2 and 3) (the “Board Resolution”);


g)           Buyer shall deliver to Seller a resolution of the majority
shareholders of the Company to effectuate performance of Section 1(b) and 3(e)
of this Agreement (attached hereto as Exhibit 4) (the “Shareholder Resolution”);


h)           Seller shall deliver to Buyer, to the extent reasonably available
to Seller, and after the full performance of Section 3(a), true and correct
copies of the Company’s business, financial and corporate records including but
not limited to: correspondence files, bank statements, checkbooks, minutes of
shareholder and directors meetings, financial statements, shareholder listings,
stock transfer records, agreements and contracts; and,


i)           Seller shall deliver to Buyer, as soon as practicable after the
full performance of Sections 2(a) through 2(h) herein, the stock certificate(s)
evidencing the Stock.


3.           Payment Terms.


a)           Buyer shall place the Purchase Price into an escrow account with
the Escrow Agent on behalf of the Seller on or before the Closing date.  Buyer
shall release the Purchase Price to Seller at Closing and Seller shall release
the Stock to Buyer at the Closing.


b)           Stock Position.


(i)           In consideration of the benefits provided to the Company hereby,
Company shall issue and deliver to Seller, such fully paid, non-assessable
restricted shares of the Company’s common stock equal to a three percent (3.00%)
post Merger (as defined in Section 15 herein) ownership interest in the Company
(the “Position”).  The Position shall be based on the capital structure of the
Company (to include all common and preferred stock) post Merger (taking into
account any and all shares issued relating to the Merger, initial contracts,
and/or initial acquisition of any assets), post reverse stock split (if any),
post initial financing (whether that initial financing be a single round or in
multiple tranches over a period of time), and after any other initial issuance
of stock (including issuance to the Company’s directors and/or officers).  Buyer
and Company shall take all steps necessary to fully effectuate the provisions of
this Section 3.
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 2 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------


 
(ii)           Certificate(s) evidencing the Position shall be issued and
delivered to the Seller immediately following the actions anticipated by Section
3(e)(i) herein (the “Actions”), but in no case later than eleven (11) months
following the Effective Date hereof.  In the event that all Actions have not
been completed by eleven (11) months from the Effective Date, Buyer and/or
Company shall transfer to Seller shares comprising the Position as of that date
and shall issue additional shares as necessary following completion of the
Actions.


(iii)           Within five (5) calendar days from the date the Actions are
completed, Buyer and/or Company shall notify Seller in writing that all Actions
have been completed.


(iv)           Within ten (10) calendar days from the date the Actions are
completed (“Position Due Date”), Buyer and/or Company shall deliver fully
executed copies of Exhibit 2 and Exhibit 3 (attached hereto) to the Company’s
Transfer Agent with an instruction letter stating the appropriate number of
shares to be issued and delivered to Seller via overnight delivery.  Should
Buyer and/or Company fail to issue and deliver the appropriate Position to
Seller by the Position Due Date, Seller shall be owed its three percent (3.00%)
Position based upon the issued and outstanding capital stock of the Company from
the date the shares are finally issued and delivered to Seller.  Should the
Company experience a material decline in stock value from the Position Due Date
to Seller’s receipt of its Position, Buyer and/or Company shall issue additional
shares or provide cash compensation to Seller as necessary to equal the value of
the Position as it was on the Position Due Date. For the purposes of this
Section 3(e)(iv), a “material decline” shall mean: any decline in the Closing
Price from the Position Due Date until the date the Position is finally issued
that equates to the Position losing in value any amount greater than $5,000.00).


(v)           The effective date of all Shares transferred pursuant to this
Section 3 shall be the Effective Date of this Agreement and shall be
memorialized on the face of the certificates evidencing such shares.


c)           The Parties acknowledge and agree that the Position shall be newly
issued, restricted common shares of the Company.  Buyer and Company agree to
accept as valid any legal opinion of Seller’s counsel regarding the removal of
restrictions from the Position.  In the event that, in one year from the date of
the execution of this Agreement, the Position can not be sold in accordance with
Rule 144 of the Securities Act of 1933, the Seller shall have demand
registration rights on such Position at such time. In the event that Buyer does
not provide for the removal of restrictions from the shares comprising the
Position in accordance with Rule 144, does not recognize any opinion of Seller’s
counsel regarding the removal of such restrictions, or does not register such
shares, the Company and the Buyer, jointly and severally, shall pay to Seller
liquidated damages in the amount of the bid price per share as of the one year
anniversary of this Agreement (as reported by the national market on which the
shares trade) multiplied by the number of shares in the Position.  The Parties
agree that the liquidated damages hereunder are not a penalty.
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 3 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------


 
d)           In consideration of the benefits provided to the Company hereby,
Company and Buyer agree to be jointly and severally liable for all amounts due
hereunder and all other obligations of this Stock Purchase Agreement.


4.           Transfer Agent.


a)           Buyer agrees that Pacific Stock Transfer, LLC (the “Transfer
Agent”) shall act as the Company’s sole transfer agency, and said Transfer Agent
shall have full power and authority to act on behalf of the Company in
connection with the issuance, transfer, exchange and replacement of all of the
Company’s stock certificates for at least two years from the Effective Date of
this Agreement.


b)           Transfer Agent shall have full power and authority to act according
to the Irrevocable Proxy.


5.           Representations and Warranties of Seller.  Seller hereby represents
and warrants, for a period of twelve (12) months from the Effective Date, to
Buyer that the statements in the following paragraphs of this Section 11 are all
true and complete as of the date hereof:


a)           Title to Stock.  Seller is the record and beneficial owner and has
sole managerial and dispositive authority with respect to the Stock and has not
granted any person a proxy that has not expired or been validly withdrawn.  The
sale and delivery of the Stock to Buyer pursuant to this Agreement will vest in
Buyer the legal and valid title to the Stock, free and clear of all liens,
security interests, adverse claims or other encumbrances of any character
whatsoever (“Encumbrances”) (other than Encumbrances created by Buyer and
restrictions on resales of the Stock under applicable securities laws).


b)           Liabilities of the Company. Seller makes no representation as to
the existence or non-existence of liabilities of the Company except as
explicitly stated in this Agreement. Buyer is responsible for conducting its own
due diligence with respect to the Company and its liabilities and for gathering
enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that:


(i)           Seller has made no representations with respect to the Company or
its status except as explicitly stated in this Agreement; and,


(ii)           To the best knowledge of Seller, after due inquiry, the Company
does not have any liabilities except as explicitly stated in this Agreement in
Schedule 1.”
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 4 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------


 
c)           Full Power and Authority. Seller represents that it has full power
and authority to enter into this Agreement.


6.           Representations and Warranties of Buyer.   Buyer hereby represents
and warrants to Seller that the statements in the following paragraphs of this
Section 12 are all true and complete as of the date hereof:


a)           Affidavit of Source of Funds. Prior to each transfer to Seller or
each deposit into escrow, Buyer shall execute an Affidavit of Source of Funds
(attached hereto as Exhibit 11), which attests that the funds to be transferred
are not the proceeds of nor are intended for or being transferred in the
furtherance of any illegal activity or activity prohibited by federal or state
laws. Such activity may include, but is not limited to: tax evasion; financial
misconduct; environmental crimes; activity involving drugs and other controlled
substances; counterfeiting; espionage; kidnapping; smuggling; copyright
infringement; entry of goods into the United States by means of false
statements; terrorism; terrorist financing or other material support of
terrorists or terrorism; arms dealing; bank fraud; wire fraud; mail fraud;
concealment of assets or any effort by conspiracy or otherwise to defeat,
defraud or otherwise evade, any party or the Court in a bankruptcy proceeding, a
receiver, a custodian, a trustee, a marshal, or any other officer of the court
or government or regulatory official; bribery or any violation of the Foreign
Corrupt Practices Act; trading with enemies of the United States; forgery; or
fraud of any kind.  Buyer further warrants that all transfers of monies will be
in accordance with the Money Laundering Control Act of 1986 as amended.


b)           Exempt Transaction.  Buyer understands that the offering and sale
of the Stock is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Act”) and exempt from registration or qualification
under any state law.


c)           Full Power and Authority.  Buyer represents that it has full power
and authority to enter into this Agreement.


d)            Stock.  The Stock to be purchased by Buyer hereunder will be
acquired for investment for Buyer’s own account, not as a nominee or agent, and
not with a view to the public resale or distribution thereof, and Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing the same.


e)           Information Concerning the Company.  Buyer has conducted its own
due diligence with respect to the Company and its liabilities and believes it
has enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that Seller has made no representations with respect
to the Company, its status, or the existence or non-existence of liabilities in
the Company except as explicitly stated in this Agreement.  Buyer is taking the
Company “as is” and acknowledges and assumes all liabilities of the Company.
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 5 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------





 
f)           Investment Experience.  The Buyer understands that purchase of the
Stock involves substantial risk.  The Buyer:


(i)           has experience as a purchaser in securities of companies in the
development stage and acknowledges that he can bear the economic risk of Buyer’s
investment in the Stock; and,


(ii)           has such knowledge and experience in financial, tax, and business
matters so as to enable Buyer to evaluate the merits and risks of an investment
in the Stock, to protect Buyer’s own interests in connection with the investment
and to make an informed investment decision with respect thereto.


g)           No Oral Representations.  No oral or written representations have
been made other than or in addition to those stated in this Agreement. Buyer is
not relying on any oral statements made by Seller, Seller's representatives,
employee’s or affiliates in purchasing the Stock.


h)           Restricted Securities.  Buyer understands that the Stock is
characterized as “restricted securities” under the Act inasmuch as they were
acquired from the Company in a transaction not involving a public offering.


i)           Opinion Necessary.  Buyer acknowledges that if any transfer of the
Stock is proposed to be made in reliance upon an exemption under the Act, the
Company may require an opinion of counsel satisfactory to the Company that such
transfer may be made pursuant to an applicable exemption under the Act.  Buyer
acknowledges that a restrictive legend appears on the Stock and must remain on
the Stock until such time as it may be removed under the Act.


j)           Shareholder Value.  Buyer represents that Buyer intends to
implement a business plan designed to return value to the shareholders of the
Company.


k)           Compliance.  Buyer shall comply with all applicable securities
laws, rules and regulations regarding this Agreement, its management of the
Company, the Merger and all related transactions, including but not limited to
the timely and accurate filing of any forms required by the U.S. Securities and
Exchange Commission for the Company.


7.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia, U.S.A. without
giving effect to any other choice or conflict of law provision that would cause
the application of the laws of any other jurisdiction other than the
Commonwealth of Virginia.


8.           Merger and Exchange of Stock.  Buyer shall, as soon as practicable,
and in no case later than thirty (30) days from the Closing, effect a merger
(the “Merger”) between the Company and a target corporation (the “Sub”).  The
Company shall be the surviving corporation of the Merger, and shall continue
unimpaired by the Merger.  Upon Merger, the Company shall succeed to and shall
possess all the assets, properties, rights, privileges, powers, franchises,
immunities and purposes, and be subject to all the debts, liabilities,
obligations, restrictions and duties of the Sub.
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 6 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------





9.           Term / Survival.  The terms of this Agreement shall be effective as
of the Effective Date, and continue until such time as the payment of the
Purchase Price and all other amounts due hereunder are fully satisfied, however;
the terms, conditions, and obligations of Sections 11, 12, 13, 14, 27, 28 and 29
hereof shall survive the termination of this Agreement.


10.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties, except that Buyer may not assign or
transfer any of its rights or obligations under this Agreement.


11.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  A telefaxed copy of this
Agreement shall be deemed an original.


12.           Headings.  The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


13.           Ambiguities. Each Party and its counsel have participated fully in
the review and revision of this Agreement. The Parties understand and agree that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in interpreting this Agreement. The
language in this Agreement shall be interpreted as to its fair meaning and not
strictly for or against any Party.


14.           Costs, Expenses. Each Party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


15.           Modifications and Waivers.  No change, modification or waiver of
any provision of this Agreement shall be valid or binding unless it is in
writing, dated subsequent to the Effective Date of this Agreement, and signed by
both the Buyer and Seller. No waiver of any breach, term, condition or remedy of
this Agreement by any party shall constitute a subsequent waiver of the same or
any other breach, term, condition or remedy.  All remedies, either under this
agreement, by law, or otherwise afforded the Buyer shall be cumulative and not
alternative.


16.           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


17.           Termination.  Buyer or Seller may, upon written notice to the
other party, terminate this Agreement upon their own discretion prior to any
funds being released from escrow.  Upon the release of any funds from escrow,
this termination clause is null and void.
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 7 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------


 
18.           Entire Agreement.   This Agreement constitutes the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings duties or obligations between the parties with
respect to the subject matter hereof.


19.           Further Assurances.  From and after the date of this Agreement,
upon the request of the Buyer or Seller, Buyer and Seller shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


20.           Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and shall be deemed to have been duly
received:


a)           if given by telecopier, when transmitted and the appropriate
telephonic confirmation received if transmitted on a business day and during
normal business hours of the recipient, and otherwise on the next business day
following transmission,


b)           if given by certified or registered mail, return receipt requested,
postage prepaid, three business days after being deposited in the U.S. mails and


c)           if given by courier or other means, when received or personally
delivered, and, in any such case, addressed as indicated herein, or to such
other addresses as may be specified by any such Person to the other Person
pursuant to notice given by such Person in accordance with the provisions of
this Section 27.


21.           Insider Trading.  Seller and Buyer hereby certify that they have
not themselves, nor through any third parties, purchased nor caused to be
purchased in the public marketplace any publicly traded shares of the
Company.  Seller and Buyer further certify they have not communicated the nature
of the transactions contemplated by the Agreement, are not aware of any
disclosure of non public information concerning said transactions, and are not a
party to any insider trading of Company shares.


22.           Binding Arbitration.  In the event of any dispute, claim,
question, or disagreement arising from or relating to this agreement or the
breach thereof, the Parties hereto shall use their best efforts to settle the
dispute, claim question, or disagreement. To this effect, they shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to both parties. If
they do not reach such a solution within a period of sixty (60) days, then, upon
notice by either party to the other, all disputes, claims, questions, or
disagreements shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Optional Rules for Emergency Measures of Protection, and judgment
on any award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.


[Balance of Page Intentionally Left Blank]
[Signature Page Follows]
 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 8 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------


 
In Witness Whereof, the Parties hereto have executed this Agreement as of the
last date written below.


SELLER
 
BUYER
     
BELMONT PARTNERS, LLC
 
GREEN BUILDING & ENGINEERING CONTRACTORS, LLC
     
____________________________
 
_____________________________
By:  Joseph Meuse, Managing Member
 
By: Ryan Gonzalez, ___________
Date: ____________________
 
Date: ________________________
     
COMPANY
         
RECYCLE TECHNOLOGY, INC.
         
___________________________
   
By: Joseph Meuse, Director
   
Date: ______________________
               
ESCROW AGENT
         
ESCROW, LLC
         
____________________________
   
By: _______________, ___________
   
Date: _______________________
   

 
 
 
Green Building & Engineering Contractors, LLC/RCYT/Stock Purchase Agreement,
Page 9 of 21
Buyer: _____
Seller: _____
Company: _____


--------------------------------------------------------------------------------


 
EXHIBIT 1
UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING
 


In lieu of a Special Meeting of the Board of Directors of Recycle Technology,
Inc. a corporation organized in the State of Colorado (the "Company"), the
undersigned, being all of the Directors of the Company, take the following
actions by unanimous written consent; said actions to have the same force and
effect as if adopted at a meeting of the Board of Directors duly called and
held:


WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into an agreement with Belmont Partners, LLC (“Belmont”) dated
__________, 2010 (the “Agreement”) requiring the Company to provide Belmont a
three percent (3.00%) common stock shares position in the Company (the
“Position”).  The Position shall be based on the capital structure of the
Company after merger with a target corporation (taking into account any and all
shares issued relating to the merger, initial contracts, and initial acquisition
of any assets), post reverse stock split (if any), post initial financing
(whether that initial financing be a single round or in multiple tranches over a
period of time), and after any other initial issuance of stock (including
issuance to the Company’s directors and/or officers (collectively the “Merger”);


WHEREAS, the Company has entered into the Agreement with Belmont;


WHEREAS, the Company has received full and adequate consideration from Belmont
for the Position;


WHEREAS, it is in the best interests of the Company to issue such shares of the
Company’s common stock to Belmont as necessary to provide Belmont the Position
according to the terms of the Agreement;


WHEREAS, all shares transferred to Belmont hereby shall be deemed to have a
valuation of par value;


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
 
(a)
it is in the best interests of the Company to undertake the transactions
contemplated hereby; and

 
 
(b)
the transactions are hereby approved, ratified and confirmed; and

 
 
(c)
in accordance with the Shareholder Consent dated ________________, the Company
will issue shares of the Company’s common stock to Belmont necessary to provide
Belmont the Position according to the terms of the Agreement; and

 
 
(d)
any transfer agent acting for or on behalf of the Company or a Surviving Company
(a “Transfer Agent”) shall be entitled to rely upon these resolutions to execute
the issuance of the Position as aforesaid; and

 
 
(e)
certificate(s) evidencing the Position shall be issued and delivered to Belmont
Partners, LLC immediately following the actions anticipated by the Merger, but
in no case later than the eleventh (11th) month anniversary of the Effective
Date of the Stock Purchase Agreement.  In the event that all actions
contemplated by the Merger have not been completed by the eleventh month
anniversary of the Effective Date of the Stock Purchase Agreement, Belmont
Partners, LLC shall be issued shares comprising the Position on that date and
shall be issued additional shares as necessary following any reverse stock
split, share issuances relating to the merger and initial contracts, initial
acquisition of any assets, initial financing, and after any other initial
issuance of stock; and

 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
the effective date of all shares transferred pursuant to this Board Resolution
shall be the Effective Date of the Stock Purchase Agreement and shall be
memorialized on the face of the certificates evidencing such shares.  Company
shall accept as valid any legal opinion of Belmont Partners, LLC’s counsel
regarding the removal of restrictions from all shares hereby issued, and any
transfer agent acting on behalf of the Company shall be entitled to rely upon
these resolutions to remove such restrictions from such shares; and

 
 
(g)
the Company agrees to indemnify and hold harmless the Transfer Agent from and
against any and all claims, liabilities, losses, damages and expenses, including
fees and expenses of counsel, accountants and other advisors (collectively,
“Losses”), related thereto or arising out of or in connection therewith the
issuance of the Position; and

 
 
(h)
the Company gives the Transfer Agent authorization to deliver said shares as
specified herein to Belmont Partners, LLC at 360 Main Street, Washington,
Virginia 22747 via Federal Express or Hand Delivery; and

 
 
(i)
the value of all shares hereby transferred shall be par value.

 
Each Director, by signing this Unanimous Written Consent of the Board of
Directors in Lieu of a Special Meeting, waives notice of the time, place and
purpose of a special Board of Directors’ meeting and agrees to the transaction
of the business set forth in this unanimous written consent in lieu of such
meeting.


IN WITNESS WHEREOF, we have each signed this Unanimous Written Consent of the
Board of Directors in Lieu of a Special Meeting, which may be signed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same instrument, effective as of the date executed below.
 

 

  ______________________________   Ryan Gonzalez, Director

 


STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Ryan Gonzalez personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS




TO:
X-Clearing Corporation
535 Sixteenth Street Mall, Denver, CO 80202

 
Re:
Recycle Technology, Inc.



Ladies and Gentlemen:


Reference is made to that certain Common Stock Purchase Agreement between
Recycle Technology, Inc. (the “Company”), Belmont Partners, LLC (“Belmont”) and
Green Building & Engineering Contractors, LLC (the “Buyer”), dated _________ __,
2010 pursuant to which the Company shall issue to Belmont a number of shares of
the common stock of the Company equal to three percent (3.00%) of the Company
capital stock (the “Position”).  This letter shall serve as the Company’s
irrevocable authorization and direction to X-Clearing Corporation, and to any
subsequent Transfer Agent of the Company, (collectively the “Transfer Agent”) to
issue shares of the common stock of the Company to Belmont as set forth below,
and no subsequent direction, order, resolution or other order or request of the
Company shall be effective to rescind, modify, nullify, or otherwise cancel
these instructions, the attached resolutions, or the shares issued hereby.
 
Specifically, the Transfer Agent is hereby instructed to issue three percent
(3.00%) of the Company’s capital to Belmont based on the capital structure of
the Company after  merger  with a target corporation (taking into account any
and all shares issued relating to the merger, initial contracts, and initial
acquisition of any assets), post reverse stock split (if any), post initial
financing (whether that initial financing be a single round or in multiple
tranches over a period of time), and after any other initial issuance of stock
(including issuance to the Company’s directors and/or officers (collectively,
the “Actions”).


 The Transfer Agent shall deliver certificate(s) evidencing the shares in the
Position to Belmont Partners, LLC, at the address indicated below immediately
following the Actions, but in no case later than the eleventh month anniversary
of the Effective Date of the Stock Purchase Agreement.  In the event that all
Actions have not been completed by the Effective Date of the Stock Purchase
Agreement, the Transfer Agent shall transfer to Belmont certificate(s)
evidencing the shares comprising the Position on the eleventh month anniversary
of the Effective Date of the Stock Purchase Agreement, and shall further issue
additional shares to Belmont as necessary following completion of the Actions.


The shares comprising the Position shall be newly issued restricted common
shares of the Company, and the Effective date of all shares in the Position
shall be the Effective Date of the Stock Purchase Agreement regardless of the
date on which the certificate(s) evidencing such shares are issued, and such
effective date shall be evidenced on the face of such certificate(s).
 
The Company hereby confirms to the Transfer Agent and Belmont that the shares
comprising the Position shall not be subject to any stop-transfer restrictions
and shall otherwise be freely transferable on the books and records of the
Company, and that if the shares comprising the Position are not registered for
sale under the Securities Act of 1933, as amended, then the certificates
evidencing such shares shall bear the requisite restrictive legend.  The
Transfer Agent is hereby instructed to accept as valid any opinion of Belmont’s
counsel regarding removal of any restriction from the shares comprising the
Position, and upon receipt of such opinion of counsel the Transfer Agent shall
promptly remove such legend.
 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
The Company hereby represents, acknowledges and agrees that: (i) Belmont has
relied upon the representations and covenants made by the Company hereunder as a
material inducement to Belmont entering into the Common Stock Purchase
Agreement; (ii) that without such representations and covenants Belmont would
not enter into the Common Stock Purchase Agreement; (iii) in the event of any
breach or threatened breach of any provision hereof, Belmont would be
irreparably damaged and damages at law would be an inadequate remedy if these
Irrevocable Transfer Agent Instructions were not specifically
enforced.  Therefore, in the event of a breach or threatened breach of the
representations and covenants hereunder, or a breach or threatened breach of the
Transfer Agent’s duties and obligations herein defined, Belmont shall be
entitled in addition to all other rights and remedies, to an injunction
restraining such breach, without being required to show any actual damages or to
post any bond or other security, and/or to a decree of specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.
 
Delivery of the certificate(s) evidencing the Position shall be delivered to
Belmont by Federal Express toBelmont Partners, LLC, 360 Main Street, Washington,
Virginia 22747, or to such other address as specified in writing by Belmont.
 
IN WITNESS WHEREOF, the Parties have caused this agreement and letter of
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.


 
RECYCLE TECHNOLOGY, INC.
 
BELMONT PARTNERS, LLC
                 
_______________________________
 
_______________________________
Ryan Gonzalez, Director
 
Joseph Meuse, Managing Member
           
X-Clearing Corporation
               
___________________________
   
_________________, __________
   
Date: ____________________________
   


 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 3
WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Recycle Technology, Inc., a
corporation organized in the State of Colorado (the "Company"), the undersigned,
being the majority shareholder(s) of the Company, take the following actions by
unanimous written consent; said actions to have the same force and effect as if
adopted at a meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholder(s) wish to approve the issuance of a three percent
(3.00%) common stock share position issued to Belmont Partners, LLC based upon
the capital structure of the Company after merger with a target corporation
(taking into account any and all shares issued relating to the merger, initial
contracts, and initial acquisition of any assets), post reverse stock split (if
any), post initial financing (whether that initial financing be a single round
or in multiple tranches over a period of time), and after any other initial
issuance of stock (including issuance to the Company’s directors and/or
officers).


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
 
(a)
the transactions contemplated above are hereby approved, ratified and confirmed;

 
 
(b)
the Shareholder(s) approve the issuance of a three percent (3.00%) common stock
share position to Belmont Partners, LLC based upon the capital structure of the
Company after merger with a target corporation (taking into account any and all
shares issued relating to the merger, initial contracts, and initial acquisition
of any assets), post reverse stock split (if any), post initial financing, and
after any other initial issuance of stock (including issuance to the Company’s
directors and/or officers).

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the date executed below.
 
 

       
 
By:
_____________________________       Ryan Gonzalez, Majority Shareholder    
Date: ____________________________          


 
STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Ryan Gonzalez personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4
UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Board of Directors of Recycle Technology,
Inc., a corporation organized in the State of Colorado (the "Company"), the
undersigned, being all of the Directors of the Company, take the following
actions by unanimous written consent; said actions to have the same force and
effect as if adopted at a meeting of the Board of Directors duly called and
held:


WHEREAS, the Company has determined that it is in the best interests of the
Company to transfer ninety seven and five tenths percent (97.5%) of the
Company’s capital stock to Green Building & Engineering Contractors, LLC.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
 
(j)
it is in the best interests of the Company to undertake the transaction
contemplated hereby; and,

 
 
(k)
the transactions are hereby approved, ratified and confirmed; and,

 
 
(l)
any transfer agent acting for or on behalf of the Company or a Surviving Company
(a “Transfer Agent”) shall be entitled to rely upon these resolutions to execute
the issuance of the shares as aforesaid; and,

 
 
(m)
the effective date of all Shares transferred pursuant to this Board Resolution
shall be the Effective Date of the Stock Purchase Agreement and shall be
memorialized on the face of the certificates evidencing such shares; and,

 
 
(n)
the Company agrees to indemnify and hold harmless the Transfer Agent from and
against any and all claims, liabilities, losses, damages and expenses, including
fees and expenses of counsel, accountants and other advisors (collectively,
“Losses”), related thereto or arising out of or in connection therewith the
issuance of shares; and,

 
 
(o)
the value of all shares hereby transferred shall be par value.

 
Each Director, by signing this Unanimous Written Consent of the Board of
Directors in Lieu of a Special Meeting, waives notice of the time, place and
purpose of a special Board of Directors’ meeting and agrees to the transaction
of the business set forth in this unanimous written consent in lieu of such
meeting.


IN WITNESS WHEREOF, we have each signed this Unanimous Written Consent of the
Board of Directors in Lieu of a Special Meeting, which may be signed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same instrument, effective as of the date executed below.
 

       
 
 
_____________________________       Joseph Meuse, Director       Date:
____________________________          

 
STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 5
WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Recycle Technology, Inc., a
corporation organized in the State of Colorado (the "Company"), the undersigned,
being the majority shareholder(s) of the Company, take the following actions by
unanimous written consent; said actions to have the same force and effect as if
adopted at a meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholder(s) wish to approve the transfer of ninety seven and
five tenths percent (97.5%) of the Company’s capital stock to Green Building &
Engineering Contractors, LLC.
 
NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
 
(c)
the transactions contemplated above are hereby approved, ratified and confirmed;
and,

 
 
(d)
the Shareholder(s) approve the transfer of ninety seven and five tenths percent
(97.5%) of the Company’s capital stock to Green Building & Engineering
Contractors, LLC.

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the date executed below.


 

       
 
By:
_____________________________       Joseph Meuse, Managing Member of Belmont
Partners, LLC, Majority Shareholder     Date: ____________________________      
   

 
STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6
UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Board of Directors of Recycle Technology,
Inc., a corporation organized in the State of Colorado (the "Company"), the
undersigned, being all of the Directors of the Company, take the following
actions by unanimous written consent; said actions to have the same force and
effect as if adopted at a meeting of the Board of Directors duly called and
held:


WHEREAS, the Board wishes to appoint Ryan Gonzalez as the Director and President
of the Company.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
 
(a)
it is in the best interests of the Company to undertake the transactions
contemplated hereby; and,

 
 
(b)
the transactions are hereby approved, ratified and confirmed; and,

 
 
(c)
the Company appoints Ryan Gonzalez as the Director, President and Secretary of
the Company.

 
Each Director, by signing this Unanimous Written Consent of the Board of
Directors in Lieu of a Special Meeting, waives notice of the time, place and
purpose of a special Board of Directors’ meeting and agrees to the transaction
of the business set forth in this unanimous written consent in lieu of such
meeting.


IN WITNESS WHEREOF, we have each signed this Unanimous Written Consent of the
Board of Directors in Lieu of a Special Meeting, which may be signed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same instrument, effective as of the date executed below.
 

       
 
 
_____________________________       Joseph Meuse, Director       Date:
____________________________          



STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
Date: _________________________
 
 
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 7
WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Recycle Technology, Inc., a
corporation organized in the State of Colorado (the "Company"), the undersigned,
being the majority shareholder(s) of the Company, take the following actions by
unanimous written consent; said actions to have the same force and effect as if
adopted at a meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholder(s) wish to nominate of Ryan Gonzalez as the Director,
President and Secretary of the Company.
 


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
 
(e)
the transactions contemplated above are hereby approved, ratified and confirmed;
and,

 
 
(f)
the Shareholder(s) approve the nomination of Ryan Gonzalez as the Director,
President and Secretary of the Company.

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the date executed below.
 

       
 
By:
_____________________________       Joseph Meuse, Managing Member of Belmont
Partners, LLC, Majority Shareholder     Date: ____________________________      
   

 
STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Joseph Meuse personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
 
RCYT/Board Resolutions
 
 
 

--------------------------------------------------------------------------------

 
 
 EXHIBIT 8


AFFIDAVIT OF SOURCE OF FUNDS




Fax form to: 540-675-3369




The undersigned, Ryan Gonzalez (“Transferor”), who being first duly sworn upon
oath, deposes and states as follows:


1. Transferor hereby swears, warrants and affirms under pain and penalty of
perjury that the information in the following Affidavit of Source of Funds is
true and accurate, and all funds referenced herein are free of all claims,
debts, liens or contingent liabilities immediately prior to any transfer by
Transferor to the accounts of Belmont Partners, LLC, its agents or assigns
(collectively “Belmont”).


2. Transferor does not contemplate filing for relief under the provision of any
applicable Bankruptcy Code, nor is Transferor involved in any situation that
Transferor reasonably anticipates would cause Transferor to file for relief
under any Chapter of any applicable Bankruptcy Code in the future. Transferor
further sears, warrants and affirms that any funds which Transferor may transfer
to the accounts of Belmont are not the proceeds of nor are intended for or being
transferred in the furtherance of any concealment of assets or any effort by
conspiracy or otherwise to defeat, defraud or otherwise evade, any party or the
Court in any bankruptcy proceeding, a receiver, a custodian, a trustee, a
marshal, or any other officer of the Court or government or regulatory official
of any kind.


3. Transferor is not transferring assets in an attempt to defeat the collection
of any U.S. government obligation(s), U.S. government-backed obligation(s), or
any state, local, or national government (be it foreign or domestic)
obligation(s) and Transferor is aware that doing so may be a crime.


4.  Transferor hereby swears, warrants, and affirms that any funds which
Transferor may transfer to the accounts of Belmont are not the proceeds of nor
are they intended for or being transferred in the furtherance of any illegal
activity or activity prohibited by federal, state, local or foreign laws. Such
activity may include, but is not limited to: securities fraud or other financial
misconduct of any kind; tax evasion; environmental crimes; activity involving
drugs or other controlled substances; counterfeiting; espionage; kidnapping;
piracy; smuggling; copyright infringement; entry of goods into the United States
by means of false statements; terrorism; terrorist financing or other material
support of terrorists or terrorism; arms dealing; bank fraud; wire fraud; mail
fraud; bribery or any violation of the Foreign Corrupt Practices Act; theft;
embezzlement; misappropriation of public funds; violations of export or import
controls of the United States or any other nation; any crime of violence;
computer fraud and abuse; trading with enemies of the United States; forgery; or
fraud of any kind. Transferor further warrants that all transfers of funds will
be in accordance with the Money Laundering Control Act of 1986, as amended; the
Bank Secrecy Act of 1970, as amended; the International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, as amended; and all other
applicable federal, state, local and foreign laws, rules and regulations.
 
 
 

--------------------------------------------------------------------------------

 

 
5.  Transferor understands that Belmont acts in compliance with various laws and
regulations intended to detect and report unlawful financial transactions
relating, but not limited, to money laundering and terrorist financing.
Transferor understands that Belmont may disclose personal financial information
relating to customers and transactions to appropriate law enforcement agencies
without providing notice to the individual or object of any such investigation.


6. This Affidavit applies to the Deposit of three hundred thousand ($300,000.00)
which will be transferred by Transferor to accounts of Belmont by (please check
one) □wire transfer or □check; and this Affidavit applies to the Balance of the
Purchase Price which will be transferred by Transferor to the accounts of
Belmont by (please check one) □wire transfer or □check.




I HEREBY SWEAR, WARRANT AND AFFIRM, UNDER PAIN AND PENALTY OF PERJURY THAT THE
FOREGOING STATEMENTS ARE TRUE AND CORRECT.




____________________________________
Signature


Ryan Gonzalez
Print Name


STATE OF _____________________ COUNTY OF ___________________
On this the ____ day of _____________, 2010, Ryan Gonzalez personally appeared
and is known by me or has satisfactorily proven to be the person whose name is
subscribed within this instrument and acknowledged that he executed the same for
the purposes therein contained. In witness whereof I hereunto set my hand and
official seal.


________________________________
Notary Public, Reg # ______________, My Commission Expires:____________
Date: _________________________
 
 
 
 

--------------------------------------------------------------------------------

 
 
 




SCHEDULE 1


LIST OF LIABILITIES


None.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 